W. SHARP, Judge.
Busch appeals from the judgment which adjudicated her guilty of attempted armed robbery with a deadly weapon1 and sentenced her to 51.5 months in state prison. We affirm in all regards, but remand for the sole purpose of correcting the judgment to show Busch pled guilty to a second degree felony (a Level 7 offense) rather than a first degree felony (a Level 8 offense).
AFFIRMED; REMANDED to correct clerical error in judgment.
COBB and THOMPSON, JJ., concur.

. §§ 812.13(2)(a) and 777.04(1), Fla. Stat. (1995).